DETAILED ACTION

This non-final office action is in response to claims 1-20 filed November 30, 2020 for examination. Claims 1-20 are being examined and are pending. 
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Information Disclosure Statement

The information disclosure statement filed 02/10/2021 has been placed in the application file and the information referred to therein has been considered as to the merits. 
Drawings

The drawings filed on 11/30/2020 have been accepted.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over CA 2360095A1 to SIM et al. (“SIM”) in view of Liu, Jingwei, et al. "Certificateless remote anonymous authentication schemes for wireless body area networks." IEEE Transactions on parallel and distributed systems 25.2 (2013): 332-342 (“Liu”). 
Regarding claim 1, SIM taught a method for securing a secret of a client using an escrow agent operatively connected to the client, the method comprising: 
initiating enrollment of the client with the escrow agent (see the reason for obviousness below), wherein the enrollment results the escrow agent generating a key pair comprising a public key and a private key (Page 9, lines 10-11. The escrow key manager generates keys for encryption and decryption. Page 4, lines 3-7. The invention uses public key cryptography); obtaining the public key from the escrow agent, wherein the private key is not shared with the client (Page 5, lines 7-9. Escrow key manager provides encryption key. Page 2, lines 6-9. Recipient’s private key, which only the recipient knows. Page. 3, lines 7-9. Sender contact recipient to request the recipient’s public key. Page 2, lines 3-4. In public key cryptography, the public key is published while the private key is kept secret. Page 9, line 1. Receive an escrow encryption key from an escrow key manager.); encrypting the secret with the public key to obtain an encrypted secret (Page 5, lines 9-11. Encrypt the package with the escrow encryption key.); and storing the encrypted secret on the client (Page 5, lines 11. Store the encrypted package. Page 18, line 8. Storing the encrypted package.). 
SIM taught the claimed invention but silent on initiating enrollment of the client with the escrow agent but the analogous art Liu taught initiating enrollment of the client with the escrow agent (See page 336, fig. 2, page 336-337, section 4.3. Initialization and Registration section. System is set up by NP, generating keys and establishing an enrollment system for WBAN client.).
Therefore, it would have been obvious to one having ordinary skill in the art before the applicant(s) invention was filed to modify the invention of SIM by including the idea of enrollment of client with an agent as taught by Liu for the advantage of preventing the potential privacy leakage to application providers (Liu, Page 333.).
Examiner’s Notes: Initiating an enrolment of a client with an agent is well-known in the art as a client device initiates enrolment with an AP in home/hotspot/store to use the Wi-Fi.
Claim 14 recites similar limitations to claim 1, mutatis mutandis, the subject matter of claim 14, which is therefore, also considered to be taught by SIM-Liu combination as above.
Regarding claim 2, SIM further taught the method of claim 1, further comprising: after the storing: authenticating the client, upon successful authentication, sending the encrypted secret to the escrow agent for decryption, wherein the escrow agent is configured to decrypt the encrypted secret using the private key to obtain the secret; and receiving in response to the sending, the secret (Page 16, lines 7-15. After the addressee is properly authenticated, the transmission module 122 sends 315 the package 10 via the network 108 to the receiving system 106. When the package 10 is received, the decryption module 126 decrypts 322 the package 10 using the addressee’s private key, and provides the decrypted message 10 to the addressee.).
Claim 15 recites similar limitations to claim 2, mutatis mutandis, the subject matter of claim 15, which is therefore, also considered to be taught by SIM-Liu combination as above.

Claims 3-5 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over SIM in view of Liu as applied to claim 1 and 14 above, and further in view of US 2011/0093721A to Perlman et al. (“Perlman”).  
Regarding claim 3, SIM-Liu combination taught the method of claim 1, the combination was silent but the analogous art Perlman taught further comprising (Perlman, fig. 4 and, Para. 0061, 0091, 0095): after the storing: performing a blinding operation on the encrypted secret to obtain a blinded encrypted secret ([0061] A client can blind encrypted information to obtain blinded-and-encrypted information (block 402).); sending the blinded encrypted secret to the escrow agent for decryption ([0061] the client can send the blinded-and-encrypted information to the server.), wherein the escrow agent is configured to decrypt the blinded encrypted secret using the private key to obtain the blinded secret ([0061] the server can then decrypt the blinded-and-encrypted information to obtain blinded information (block 404).); receiving in response to the sending, the blinded secret ([0061] the server can send the blinded information to the client.); and 25PATENT APPLICATION ATTORNEY DOCKET NO.: 170360/068300US; 121454.01performing an unblinding operation on the blinded secret to obtain the blinded secret ([0061] Finally, the client can unblind the blinded information to obtain the information (block 406).), wherein the escrow agent does not have access to the secret ([0091] If user 802 does not want to reveal the decrypted information to escrow agent 812, the system can perform blind decryption, e.g., computer 808 can apply a blinding function to encrypted information 804 before sending it to escrow agent 812, and then apply an unblinding function to the decrypted information when it is received from escrow agent 812.).
Therefore, it would have been obvious to one having ordinary skill in the art before the applicant(s) invention was filed to modify the invention of SIM by including the idea of performing a blinding operation on the encrypted secret to obtain a blinded encrypted secret; sending the blinded encrypted secret to the escrow agent for decryption, wherein the escrow agent is configured to decrypt the blinded encrypted secret using the private key to obtain the blinded secret; receiving in response to the sending, the blinded secret; and 25PATENT APPLICATION ATTORNEY DOCKET NO.: 170360/068300US; 121454.01performing an unblinding operation on the blinded secret to obtain the blinded secret, wherein the escrow agent does not have access to the secret as taught by Perlman in order to use blindable parameterizable cryptography to encrypt or decrypt information to grant access to protected information (Perlman, Para. 0090, 0007).
Claim 16 recites similar limitations to claim 3, mutatis mutandis, the subject matter of claim 16, which is therefore, also considered to be taught by SIM-Liu-Perlman combination as above.
  Regarding claim 4, SIM-Liu-Perlman combination further taught the method of claim 3, wherein performing the blinding operation comprises using a blinding value, wherein the blinding value is only known to the client (Perlman, Para. 0012, 0091 and details in Para. 0031-0045). Examiner supplies the same rationale for the combination of the references as in claim 3 above.
Claim 17 recites similar limitations to claim 4, mutatis mutandis, the subject matter of claim 17, which is therefore, also considered to be taught by SIM-Liu combination as above.  
Regarding claim 5, SIM-Liu-Perlman combination further taught the method of claim 4, wherein performing the unblinding operation comprises using the blinding value (Perlman, Para. 0012 and details in Para. 0031-0045). Examiner supplies the same rationale for the combination of the references as in claim 3 above.
Claim 18 recites similar limitations to claim 5, mutatis mutandis, the subject matter of claim 18, which is therefore, also considered to be taught by SIM-Liu combination as above.
 
Allowable Subject Matter
A.	Claims 6 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Dependent claims 7 and 20 would also be allowable due to their dependency on allowable claims 6 and 19
 The reason for indicating allowable subject matter: None of the prior arts on the record taken alone or in combination teaches the following claim limitation if incorporated into independent claims.
Claim 6. The method of claim 1, wherein encrypting the secret with the public key to obtain the encrypted secret comprising: dividing the secret into N portions, wherein N great than or equal to 2. encrypting a first portion of the N portions with the public key to obtain a first encrypted portion, encrypting a second portion of the N portions with a second public key associated with a second escrow agent to obtain a second encrypted portion; storing the first encrypted portion and the second encrypted portion on the client. 
Claim 19 recites similar limitation as claim 6. 
B.	Claims 8-13 are allowed over prior arts. 
For independent claim 1, Since, no prior art was found to teach: “generating a private random number A, wherein A is not accessible to the escrow agent; storing the an additional key in the client, wherein the additional key is a function of p, g, and A” as it pertains to the other portions of the claim as a whole, in a manner that would motivate a person of ordinary skill in the art before effective filing date of the invention to combine it as an obvious inclusion, the examiner found the invention as claimed to be allowable. Dependent claims 9-13 would also be allowed due to their dependency on allowed claims 8.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2020/0295934A1 (Diaz Vico et al.): A computer-implemented method for escrowing secret data in a server of a client-server network, the client-server network comprising: a first client having at least one public and private client key pairs, at least one trusted client having at least one public and private trusted client key pairs, a server having a public and private server key pairs, a blockchain system comprising a plurality of nodes which are configured to store the public keys of the elements of the client-server network. It is also described a computer-implemented method for obtaining secret data of a server wherein the secret data is escrowed with the above computer-implemented method for escrowing secret data in a server. System, computer-readable mediums and computer programs, which are configured to implement or perform said computer-implemented methods, are also described. Abstract.
Schneier, Bruce. “Applied Cryptography,” second edition, Chapter 19. 2015.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWNCHOY RAHMAN whose telephone number is (571)270-7471. The examiner can normally be reached Monday - Friday 8:30A-5P ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi T Arani can be reached on 5712723787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Shawnchoy Rahman/Primary Examiner, Art Unit 2438